ERVIN, Chief Justice
(concurring specially) :
While I concur in the judgment that the full Commission has not departed from the essential requirements of law in affirming the order of the Judge of Industrial Claims, in my opinion because of the posture of this case in this Court our decision should not be construed to prejudice in any way a subsequent attempt by Petitioner to demonstrate a right to additional benefits or relief pursuant to the modification provisions of F.S. Section 440.28, F.S.A.